UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                                   ORDER
                      -v.-

 STEVEN PAULINO,                                               19 Cr. 54 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Defendant's sentencing, previously scheduled for

December 17, 2019, will now take place on April 8, 2020 at 4:00 p.m. in Courtroom 705 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. Any submissions on

behalf of the Defendant are due by March 18, 2020. The Government's submission is due by

March 25, 2020.


Dated: New York, New York
       December lL 2019
                                                  SO ORDERED.




                                                  Paul G. Gardephe
                                                  United States District Judge
